,:-"   . ". \ ~\
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I ofl   5
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                  V.                                          (For Offenses Committed On or After November I, 1987)


                                  Elide! Bedolla-Tornez                                       CaseNumber: 3:19-mj-21541

                                                                                              Craig Joseph Leff
                                                                                              Defendant's Attorney


           REGISTRATION NO. 84525298
           THE DEFENDANT:
            ISi pleaded guilty to count(s) 1 of Complaint
                                                       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



             0 was found guilty to count( s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                    Nature of Offense                                                                 Count Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

             0 The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~




             0 Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                               dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           ~    TIME SERVED                             0

             ISi   Assessment: $10 WAIVED ISi Fine: WAIVED
             ISi   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the   defendant's possession at the time of arrest upon their deportation or removal.
             0     Court recommends defendant be deported/removed with relative,                          charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesday, April 9, 2019
                                                         FILED                              Date of Imposition of Sentence

                                                          APR 0 9 2019
                                               CLERI<. U.S. D!3TRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                             BY                                DEPUTY
                                                                                            nMJJ.lt:;;LocK
                                                                                            UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                          3: l 9-mj-21541
